





Exhibit 10.1

MANAGING GENERAL AGENCY AGREEMENT

This Agreement is entered into between American Physicians Insurance Company, a
Texas Insurance Company (hereinafter called “Company”) and American Physicians
Insurance Agency, Inc., a Texas corporation (hereinafter called “Managing
Agent”).  The effective date of this Agreement is April 1, 2007.

RECITALS

WHEREAS, the Company has been engaged in the business of insuring medical
professional liability risks for physicians, surgeons and ancillary medical
personnel since 1976; and

WHEREAS, the Company previously engaged in the insurance business as a
reciprocal exchange; and

WHEREAS, all management and day-to day services for the Company were performed
by a corporate attorney-in-fact from 1976 until the Company was converted from a
reciprocal exchange to a stock insurance company; and

WHEREAS, the Managing Agent has an existing Managing General Agency Agreement
with the Company; and

WHEREAS, the corporate attorney-in-fact for the Company was an entity that is
affiliated with Managing Agent; and

WHEREAS, the Company has recently converted to a stock insurance company and the
parties desire to replace both the existing Management Agreement with the
attorney-in-fact and the existing Managing General Agency Agreement with this
Agreement; and

WHEREAS, in order to provide continuity of business for the converted Company
and its policyholders as well as maintaining responsibilities for performing
insurance service functions, the Company believes it is desirable to appoint the
Managing Agent to continue to provide management and agency functions for the
Company; and

WHEREAS, the Managing Agent desires to continue to provide management, day-to
day services such as marketing, appointment and supervision of agents, sales and
distribution, underwriting, claims handling, risk management, policy
administration, and other administrative services for the Company;

NOW, THEREFORE, in consideration of the mutual covenants and agreements made and
given herein, and for other valuable consideration, receipt of which is hereby
acknowledged, the parties hereto mutually agree as follows:

SECTION 1:  AGENCY APPOINTMENT AND AUTHORITY

1.1.

Appointment.  The Company hereby appoints the Managing Agent as its exclusive
Managing Agent to perform the duties set forth herein.  Managing Agent is vested
with full authority to accomplish, effect and execute such duties upon the terms
and conditions set forth below.  

1.2.

Acceptance of Appointment.  The Managing Agent hereby accepts the above
appointment and agrees to perform its duties under this Agreement to the best of
its ability, knowledge, skill and judgment,

1.3.

Duties and Responsibilities of the Managing Agent.  The Managing Agent is
authorized to perform the following activities for Company:  





--------------------------------------------------------------------------------

a.

Underwriting:  Provide all underwriting services such as the development of the
underwriting guidelines, evaluation of risk and issuance of binders, policies
and endorsements of the Company (“Policies”).  The Managing Agent will work
directly with the Medical Director of the Company and premium rates will be
approved by the Company.  The lines of insurance include medical professional
liability insurance in Texas and other jurisdictions where the Company is
licensed.  The maximum premium volume, limits of liability, exclusions,
territorial limitations, policy cancellation provisions, and maximum policy
period shall be part of underwriting that shall be approved by the Company after
consultation with API Advisory, LLC.

b.

Marketing and Sales Material:  Create marketing and sales promotional material
relating to the business for the Company.  The Company shall have the right to
review and approve, in writing, all consumer material relating to the Policies
prior to the Managing Agent printing the material.  The Managing Agent shall be
responsible for all costs associated with printing and distribution of consumer
material.  Managing Agent shall be responsible for the solicitation and
evaluation of applications for coverage in compliance with underwriting
guidelines acceptable to the Company.  

c.

Accounting and Reporting:  Provide the required accounting and reporting
services for the Company including annual reports to the Texas Department of
Insurance and other regulatory agencies.  Managing Agent shall, not less than
monthly, submit an account report to the Company which includes a statement of
written, earned, and unearned premiums, loss and loss expenses paid and
outstanding, losses incurred but not reported and any management fees.  The
Managing Agent may satisfy its reporting requirement by confirming the insurer’s
rending of such account received by or confirmed to the insurer not later than
60 days from the close of the month for which business is reported.  Managing
Agent shall keep the account on file for at least five years and shall make the
account available to the Commissioner of Insurance (the “Commissioner”) for
review.  Managing Agent shall maintain records for each insurer for which it
does business separately and maintain records for at least five years or until
the completion of a financial examination by the insurance department of the
state in which the insurer is domiciled, whichever is longer.

d.

Billings:  Bill, collect and remit to the Company all premiums for Policies
issued under the terms of the Company’s financing arrangements.  Managing Agent
shall transmit return premiums, maintain the necessary records to support each
transaction and regularly submit reports to the Company in accordance with the
accounting and records guidelines specified by the Company.  Managing Agent
shall remit funds due to the Company not later than 30 days from the end of the
month in which the coverage is issued.  

e.

Commissions:  Be entitled to retain out of premiums collected the commissions
paid to Agents by the Managing General Agent specified in Appendix
I–Commissions.  

f.

Policy Cancellation:  Cause cancellation or non-renewal of Policies on any risk
bound by the Managing Agent for nonpayment of premium or other causes as the
Managing Agent may deem to be in the interests of the Company, or as directed by
the Company in accordance which the laws of the applicable jurisdiction.

g.

Agents:  Accept proposals of insurance from other agents, brokers or other
solicitors.

h.

Select and Appoint Agents:  Select and appoint all producing agents for Company.
 If applicable law requires agents to be appointed by the Company, the Company
agrees to extend its appointment to such agents for purposes of producing
business for the Company. In addition, Managing Agent shall monitor and enforce
full compliance of all agents with all laws, regulations, rules and other legal
requirements applicable to activities of agents. The Managing Agent agrees that
it shall be responsible for ensuring compliance by agents. At the Company’s
request, the Managing Agent will terminate any agent appointed by the Company.





2







--------------------------------------------------------------------------------

i.

Special Services:  Provide directly, or through appropriate representatives,
special services as may be required for or by individual risks.  Subject to
applicable laws, the Managing Agent may charge a fee for such services and the
Company will be responsible for reimbursing the Managing Agent for such
services.

j.

Residual Market Assessments:  Determine applicability to the business of the
Company of any legally-mandated residual market or other special assessment
fund, including, but not limited to, state guaranty funds.  If applicable, the
Managing Agent shall determine premium surcharges, collect funds from the
insureds, and regularly remit all such funds directly to the catastrophe or
other special assessment fund and shall send the Company a report detailing
premium surcharge calculations and indicating amounts payable to the applicable
state(s).

k.

Credit Extensions:  Be fully responsible for the amount of the premium due to
the Company on risks or Policies written or bound under this Agreement in which
the Managing Agent has extended payment options, whether or not Managing Agent
has collected the premium from the insureds or policyholders and/or their
authorized representatives, unless non-payment of premium is the result of any
act or omission of the Company.

l.

Governmental Contacts:  Notify the Company as soon as reasonably practicable,
and in any event within ten (10) business days, in writing, of all contacts and
correspondence received from insurance regulatory and other governmental
authorities by Managing Agent or agents directly or indirectly involving Company
and forward promptly upon receipt all summonses, complaints, subpoenas or other
court documents and cooperate fully with Company in making any responses.

m.

Claims Administration:  Manage all aspects of the insurance claims originating
from Policies, perform all claims administration for the Company and regularly
submit reports on claims administration to the Company.  This authority shall
include, without limitations:  

(1)

handling all submitted claims according to the requirements of any appropriate
legislative and regulatory authority; accepting and reviewing all submitted
claims and loss reports; determining coverage for, administering, adjusting,
settling, resisting or otherwise handling all submitted claims and losses in
accordance with the authority granted by Company; administering, adjusting,
settling, resisting, or otherwise handling all submitted claims and losses in
accordance with Company’s specific written instructions, as may be amended in
writing from time to time; filing any reports, maintaining licenses and any
other authorizations necessary or required by law to carry out Managing Agent's
obligations and duties under this Agreement; establishing and maintaining claim
and/or loss files for all submitted claims and losses, which shall be available
at no additional charge to Company or Company’s designee, for review or audit at
reasonable intervals and with reasonable prior notice by Company or Company’s
designated auditor.  In the event of a dispute, Company shall have final
authority over disputes concerning claims settlement and setting of loss
reserves.  

(2)

Managing Agent shall make available for review with reasonable prior notice by
Company all, financial, operational, historical and procedural records
pertaining to claims; retain and store files for each claim in accordance with
the period of time, location and format required by applicable law and any File
Retention and Destruction Policy set forth by the Company.  If electronic claim
files are used, the Managing Agent must submit transmissions on a weekly basis.
 

(3)

Company and Managing Agent agree that Managing Agent shall have authority to
make payments and settlements according to the terms of this Agreement and
without Company's prior approval up to the limits set forth below. Managing
Agent agrees to obtain approval of the President of the Company before making
payments or settlements based on the lesser of (i) 1% of the Company’s surplus
as of December 31 of the last completed calendar year, or (ii) $250,000.  





3







--------------------------------------------------------------------------------

(4)

Managing Agent shall promptly report to the President of the Company any claim
that involves a coverage dispute, a demand in excess of policy limits; or
allegations of bad faith, violations of the Deceptive Trade Practices Act, or
violations of the Insurance Code, Chapter 541.  

n.

Staff:  Maintain a staff of competent and trained personnel, supplies and
equipment for the purpose of performing its duties under this Agreement and
shall promote and safeguard the best interest of the Company and perform all
acts reasonably necessary to insure the efficient and proper conduct of the
services covered by this Agreement.

o.

Compliance:  Use best efforts to observe and comply, and cause any designee(s)
to observe and comply, with all applicable laws and regulations relating to the
services and insurance business covered by this Agreement.

p.

Material Changes in Managing Agent.  Managing Agent shall notify the Company in
writing within 30 days if there is a change in ownership of 10% or more of the
outstanding stock of the Managing Agent, any principal officer of the Managing
Agent, or any director of the Managing Agent.




SECTION 2:  LIMITATIONS ON MANAGING AGENT AUTHORITY

2.1.

Compliance with Underwriting Guidelines.  The Managing Agent shall not accept
proposals or bind the Company for insurance on risks not included in the types
of insurance specified on risks deemed unacceptable pursuant to the Company’s
underwriting guidelines.  

2.2.

Special Acceptance.  If the Managing Agent believes a risk should be considered
even though it is not a risk described in Section 2.1 above, the Managing Agent
will submit such an application to the Company President or Medical Director for
approval.  

2.3.

Legal Proceedings.  The Managing Agent shall not institute legal proceedings on
behalf of the Company except (a) for collection of premium, (b) litigation of
insured claims or (c) as otherwise agreed in writing by the Company and the
Managing Agent.

2.4.

Reinsurance.  The Company shall retain sole authorization for the placing of
reinsurance on all business subject to this Agreement.  The Managing Agent may
not bind reinsurance or retrocession on behalf of the Company and may not commit
the Company to participation in insurance or reinsurance syndicates.  Managing
Agent shall not cede reinsurance on behalf of the insurer to a reinsurer that
would not qualify for reinsurance credit under Article 5.75-1 of the Insurance
Code and the rules promulgated thereunder.  The Managing Agent shall comply with
TEX. INS.CODE §40053.109 and regulations adopted thereunder.   

 SECTION 3:  RESPONSIBILITIES OF MANAGING AGENT AND COMPANY

3.1.

Licensing.  Throughout the term of this Agreement the Managing Agent shall at
its expense obtain, maintain and furnish evidence to the Company that the
Managing Agent and all its agents have obtained and maintained all the necessary
licenses and permits from all regulatory agencies having jurisdiction over the
Managing Agent and its agents relating to the business covered by this Agreement
and shall notify the Company’s Compliance Officer promptly of any license
change, termination, suspension or cancellation.

3.2.

Administration.  The Managing Agent shall maintain a staff of competent and
trained personnel, supplies and equipment for performing its duties under this
Agreement.  The Managing Agent shall use its best efforts to promote and
safeguard the best interest of the Company, and to perform all acts necessary to
insure the efficient and proper conduct of the insurance business covered by
this Agreement.





4







--------------------------------------------------------------------------------

3.3.

Record Keeping and Reporting.  The Managing Agent shall keep and maintain a
record of each Policy issued for the Company  and keep accurate books and
records which shall, among other things, refer to each Policy issued and related
premiums billed and collected, earned and unearned, pursuant to this Agreement.
 Without limiting the provisions of Section 6.3, the Managing Agent shall make
such books and records available to the Company, the Texas Department of
Insurance and their respective authorized representatives for inspection and
copying at all reasonable times and will promptly forward copies of the same to
the Company or the Texas Department of Insurance upon request.  

3.4.

Insurance Rules and Regulations.  In the conduct of its duties hereunder the
Managing Agent shall observe and comply, and shall cause its agents to observe
and comply with all insurance regulatory laws and regulations relating to the
insurance business covered by this Agreement.  The Managing Agent shall, at its
own expense, provide statistical reporting information regarding the Company as
required by applicable law or the Company.  The Managing Agent shall provide all
information for the Company’s rate and form filings and all other information
available to the Managing Agent as needed for applicable regulatory
requirements.  The Managing Agent agrees to submit to the authority and
jurisdiction of the Commissioner and the Texas Department of Insurance at any
time in any regulatory investigations, actions, inquiries, examinations,
directives or requests for information.

3.5.

Policy Approvals.  The Managing Agent shall provide to the Company such
information, as available to the Managing Agent, that the Company reasonably
requires in order to file for approval with any applicable regulatory agencies
of all Policy forms, rate schedules and other documents as may be required by
regulatory authorities.

3.6.

Compliance.  The Managing Agent shall observe and comply, and shall cause its
agents to observe and comply, with all applicable requirements imposed by law
regarding (a) cancellation, non-renewal and/or counter signature, (b) the
licensing and solicitation of insurance and (c) other applicable matters
pertaining to the Company.

3.7.

Expenses of Managing Agent.  The Managing Agent shall be responsible for its own
expenses associated with the Managing Agent’s performance of its duties under
this Agreement including the payment for advertising, promotion and marketing
campaigns; salaries, payroll taxes, benefits and travel for all employees and
officers of Managing Agent; insurance applicable to Managing Agent; rents and
utilities for offices; equipment rental and maintenance; printing, supplies,
postage and telephone expenses; legal, auditing and other professional fees
applicable to Managing Agent; and taxes, licenses and fees applicable to
Managing Agent.  

3.8.

Expenses of Company.  The Company shall be responsible for its own expenses
associated with the Company’s performance of its duties under this Agreement.
 The Company shall be responsible and obligated for all losses and loss
adjustment expenses arising out of the policies which the Managing Agent has
settled and compromised for any loss; any judgments against the Company arising
out of the Policies; any liabilities or judgments against the Company or
Managing Agent as a result of the Managing Agent acting in the course and scope
of its authority and responsibilities to Company; payment for reinsurance
contract and related expenses; commissions to agents appointed by Managing Agent
for solicitation of business; board, bureaus and association fees; surveys and
underwriting reports; audit of assureds’ records including all costs of
investigation or analysis conducted by independent parties with respect to the
insurance business of the Company; payment for salaries, payroll taxes, employee
benefits, travel and related expenses of Medical Director and Executive
Secretary; insurance applicable to Company and policyholder benefits; Director
fees, travel and related expenses; costs associated with the purchase of
hardware, software and the installation of new technology including related
depreciation and maintenance fees; all costs of printing and postage for
policies, endorsements, claim forms and legal notices; all audit, legal,
actuarial and other professional fees and expenses; taxes, licenses and fees or
charges levied or assessed by any governmental entity by virtue of premiums
earned or for any other reason on the insurance business conducted by the
Company; third-party contract services; investment fees related to the purchase,
sale and custody of investments; commissions to Managing Agent as defined in
Appendix I to this Agreement and all other administrative expenses of the
Company not covered under this agreement by the Managing Agent.  The Company
shall reimburse the Managing Agent for expenditures by the Managing Agent that
are the responsibility of the Company under this Agreement.  





5







--------------------------------------------------------------------------------

3.9.

Assessments and Surcharges.  The Managing Agent shall bill customers for,
collect and transfer to the Company all applicable taxes, or surcharges required
to be levied on customers.  The Company shall file all premium tax returns in
the applicable jurisdictions and related to all business written by Company.
 The Managing Agent shall bill for, collect and pay directly to the applicable
agency, all premium surcharges assessed pursuant to any applicable law.  

3.10.

Examination.  Company shall at is own expense conduct an annual examination of
Managing Agent for business done during the preceding year.  An examination
conducted under this paragraph shall comply with the requirements in 28 TEX.
ADMIN. CODE §19.1204 (20).  If Company’s aggregate premium volume increases by
30% in any 30-day period, Company will cause to be conducted an examination
within 90 days of Managing Agent.  All examinations of Company must adequately
provide the Commissioner with, at a minimum, information on claims procedures,
timeliness of claims payments (lag time), timeliness of premium reporting and
collection, compliance with underwriting guidelines, and reconciliation of
policy inventory.  Examinations must be made available to the Commissioner for
review and remain on file with Company for at least three years.  

3.11.

Licensing.  Throughout the term of this Agreement, the Company shall use
commercially reasonable efforts to obtain, maintain and furnish evidence thereof
to the Managing Agent of all necessary licenses and permits from applicable
regulatory agencies necessary for the Company to conduct business as an admitted
insurance carrier in Texas and any subsequently specified target states mutually
agreeable to the Company and the Managing Agent.

3.12.

Compliance.  In the conduct of its duties under this Agreement, the Company
shall observe and comply with all applicable laws and regulations relating to
the insurance business covered by this Agreement.

3.13.

Licensing Assistance.  The Company shall assist the Managing Agent and its
agents to obtain and maintain licenses as required by applicable laws and
regulations.  The Company shall appoint the Managing Agent, and/or other agents
in order to allow marketing and administration of products for the Company in
compliance with the laws and regulations of all applicable jurisdictions. Any
such appointment may, at the discretion of the Company, terminate upon
termination of this Agreement.  

3.14.

Outline of Responsibilities.  Set forth on Appendix II to this Agreement is an
outline of the costs and expenses to be borne by each of the Managing Agent and
the Company related to the operations of the Company.  The parties agree that
Appendix II reflects the intentions of the parties and this Agreement is
intended to be construed and enforced consistently therewith.

SECTION 4:  FUNDS HELD BY MANAGING AGENT

The Managing Agent shall promptly bill and collect all insurance premiums for
Policies.  All funds collected or received by the Managing Agent for, or on
behalf of, the Company shall be held in a fiduciary capacity in accordance with
applicable laws and regulations by the Managing Agent in a separate bank account
or accounts clearly identifiable by name for funds so held or in accounts in the
Company’s name.  Such funds shall be deposited by the Managing Agent within 24
hours of receipt in a designated interest bearing premium account in a bank that
is a member of the Federal Reserve System.  The Managing Agent shall not
co-mingle funds of the Company with any other accounts of the Managing Agent.
 The Managing Agent shall make no deductions from the premium account for its
own account unless authorized in writing by the Company, except fees payable to
the Managing Agent as authorized in this Agreement.  Reports and funds transfers
to the Company shall be made in compliance with accounting and records
requirements established by Company.  

SECTION 5:  COMMISSIONS; BOARD COMPENSATION

5.1.

Commissions.  The Managing Agent shall be entitled to commissions on all
business produced under this Agreement at the rates specified in Appendix
I–Commissions.  The Managing Agent shall refund to the Company commissions on
return premiums and cancellations at the same rate and under the same payment
terms as such commissions were initially deducted by the Managing Agent.





6







--------------------------------------------------------------------------------

5.2.

Board Compensation Restrictions.  The Managing Agent and the Company agree that
no employee of the Managing Agent, American Physicians Service Group, Inc.
(“APSG”) or any of the direct or indirect subsidiaries of APSG will be paid any
board fees, advisory fees or other forms of compensation from the Company for
service on the Board of Directors or Advisory Board of Directors of the Company.
 

SECTION 6:  RECORDS AND AUDIT

6.1.

Audits.  The Company has the right, upon at least 72 hours written notice and
during normal business hours to inspect and audit the records of the Managing
Agent.  The Managing Agent agrees to cooperate with the Company in conducting
such inspections and audits.  Such right shall survive the term of the Agreement
for the greater of 24 months or until such time as all disputes are resolved as
to amounts owed.

6.2.

Mutual Assistance.  Each party shall assist the other party in responding to any
regulatory requirements, audits or other inquiries.

6.3.

Records Ownership and Related Licenses.  The Managing Agent and the Company
agree that any records, data and files, whether in hard copy form, electronic
form or otherwise, that are created by the Managing Agent or come into the
possession of the Managing Agent, and which relate to the business or operations
of the Company will be deemed to be co-owned by the Managing Agent and the
Company.  The Company shall be entitled to unrestricted access to such co-owned
records, data and files without any requirement to account to the Managing Agent
or seek any consent or approval of the Managing Agent with respect thereto.  To
the extent any software, program, hardware or other processing system
(collectively, “Processing Systems”) owned or licensed by the Managing Agent or
the Company is necessary to access, work with or otherwise utilize any such
records, data or files, each party hereby grants a nonexclusive, irrevocable,
perpetual, royalty-free license to the other party for the use of such
Processing Systems.

SECTION 7:  INDEMNIFICATION

7.1.

Company to Indemnify.  The Company shall indemnify and hold harmless the
Managing Agent from all claims, loss, damage, liability, judgments or
settlements including reasonable costs, expenses, and attorneys’ fees, arising
out of the relationships of the parties under this Agreement and caused by the
Company’s failure to comply with the terms of this Agreement, or Company’s bad
faith, willful misfeasance or gross negligence.  The Company shall be liable for
and shall pay or reimburse the Managing Agent (within 30 days for any payment
made by the Managing Agent) for all expenses or damages suffered by the Managing
Agent as a result of the Company’s alleged failure to comply with any applicable
insurance regulatory laws.

7.2.

Managing Agent to Indemnify.  The Managing Agent shall indemnify and hold
harmless the Company from all claims, loss, damage, liability, judgments or
settlements, including reasonable costs, expenses, and attorneys’ fees arising
out of the relationships of the parties under this Agreement and caused by the
Managing Agent’s failure to comply with the terms of this Agreement or Managing
Agent’s bad faith, willful misfeasance or gross negligence.  The Managing Agent
shall be liable for and shall pay or reimburse the Company (within 30 days for
any payment made by the Company) for all expenses or damages suffered by the
Company as a result of the Managing Agent’s or any of its agents’ alleged
failure to comply with any applicable insurance regulatory laws.

SECTION 8:  SUSPENSION OF AUTHORITY

8.1.

Notice of Suspension.  The Company may suspend the authority of the Managing
Agent to bind the Company only for the reasons and in accordance with the
procedures described below.  The Company shall give immediate written notice of
the suspension of authority and the Managing Agent shall then immediately cease
to exercise its authority until the reason for the suspension is resolved. Once
resolved, the Company shall immediately reinstate the authority of the Managing
Agent.  Notwithstanding any action taken pursuant to this Section, the parties
may exercise whatever rights they may have to terminate this Agreement.  





7







--------------------------------------------------------------------------------

8.2.

Authority to Suspend.  The Company may suspend Managing Agent’s authority if the
Company is prohibited from writing insurance.  In such event, the suspension
shall remain in effect until the prohibition has been lifted.  The suspension
shall only apply to the jurisdiction in which the Company is unable to continue
writing business.  The Company may suspend the authority of the Managing Agent
during the pendency of any dispute regarding any event of default under this
Agreement.

8.3.

Loss of License.  The Company may suspend Managing Agent’s authority if a
regulatory authority cancels, suspends or declines to renew the Managing Agent’s
license or certificate of authority.  In such event, the suspension shall remain
in effect until the Managing Agent provides the Company with evidence that a
license or certificate of authority has been granted or reinstated by the
regulatory authority.

8.4.

Administration Allegations.  The Company may suspend Managing Agent’s authority
if an administrative allegation of violation of insurance law or regulation is
made against the Managing Agent or any of the Managing Agent’s executive
officers by an insurance regulatory agency.

8.5.

Criminal Offense.  The Company may suspend Managing Agent’s authority if the
Managing Agent or any of the Managing Agent’s executive officers is indicted for
a criminal offense, the conviction of which would permit termination of Managing
Agent under this Agreement.

SECTION 9:  TERMINATION

9.1.

Basis For Termination.  

a.

This Agreement may be terminated at any time upon the mutual written agreement
of the Company and the Managing Agent.

b.

This Agreement may be terminated at any time by either party by written notice
if the other party commits any act of bankruptcy, becomes insolvent or assigns
all or part of its assets for the benefit of creditors upon or after the filing
of a petition for bankruptcy, whether voluntary or involuntary.

c.

This Agreement may be terminated at any time by either party by written notice
if the other party materially breaches this Agreement and provided the party
seeking to terminate this Agreement has given the other party thirty (30) days
prior written notice of the nature of the claimed breach and its intent to
terminate if the claimed breach is not cured to the satisfaction of the breached
party within such thirty (30) days period.

d.

This Agreement may be terminated immediately by the Company due to
misappropriation of funds or property of the Company or funds received for it by
the Managing Agent or the failure of the Managing Agent to remit to the Company
the funds due promptly on demand.

e.

This Agreement may be terminated immediately by the Managing Agent due to
misappropriation of funds or property of the Managing Agent or funds received
for it by the Company or the failure of the Company to remit to the Managing
Agent the funds due promptly on demand.

SECTION 10:  GENERAL PROVISIONS

10.1.

Confidentiality.  Each party shall treat as confidential any and all information
received from the other party pursuant to this Agreement, and shall not disclose
any such information to any third party without the prior written consent of the
other party.  Each party shall not disclose directly or indirectly to any third
party any term or provision of this Agreement without the prior written consent
of the other party.  These obligations of confidentiality shall survive
termination of this Agreement.

10.2.

Entire Agreement.  This Agreement, and the Appendices attached hereto and
incorporated herein, constitute the entire Agreement of the parties relative to
the subject matter hereof, and supersede and cancel any and all other prior
agreements or understanding of the parties related to the subject matter of this
Agreement.





8







--------------------------------------------------------------------------------

10.3.

Amendment.  This Agreement may not be amended, modified or altered in any manner
except in writing and executed by all parties hereto and shall specify the
effective date of the amendment.

10.4.

Severability.  In the event any provision of this Agreement shall be held
invalid or unenforceable, such provision shall be deemed modified, restricted or
removed to the extent necessary to render the remaining provisions of this
Agreement binding and effective.

10.5.

Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Texas, and all disputes, that may arise under this
Agreement shall be submitted to the state or federal courts sitting in Travis
County, Texas, which courts shall have jurisdiction and venue over matters
arising under this Agreement.

10.6.

Assignment.  Except as specifically contemplated herein, this Agreement, and all
rights, duties and obligations hereunder, may not be assigned by any party
without the prior written consent of the other party.

10.7.

Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective administrators, representatives,
successors and permitted assigns.

10.8.

Waivers.  The failure of a party to enforce any provision of this Agreement
shall not constitute a future waiver of such provision or any other provision
hereof.

10.9.

Authorization.  Each party represents that it has full authority and
authorization to enter into this Agreement and no additional or further
permissions, consents or authorizations are required to bind the parties hereto.

10.10.

Interpretation.  If any provision of this Agreement is deemed to be in
contravention of any statute, regulation or legal requirement, such provision or
portion thereof, shall be interpreted to conform to such statute, regulation or
legal requirement, without further action by the parties.

10.11.

Dispute Resolution.  The parties shall use their best efforts to negotiate in
good faith the resolution of any dispute that may arise relating to this
Agreement.  In the event the parties are unable to resolve such dispute, either
party shall have the right to cause the dispute to be submitted to binding
arbitration pursuant to the rules and regulations of the American Arbitration
Association relating to commercial disputes. Any determination pursuant to such
arbitration shall be entitled to enforcement by a court of competent
jurisdiction.  Such arbitration decision may include an award of attorney’s fees
and costs actually incurred in such arbitration and any enforcement of such
arbitration.

10.12.

Notices.  Any notice permitted or required under this Agreement shall be in
writing and shall be deemed to have been duly given by personal delivery upon
such delivery, upon receipt of telecopy or facsimile with proof of transmission,
on the first business day following delivery by overnight courier, or on the
second business day following deposit in the United States Mail, certified or
registered, return receipt requested, postage prepaid and addressed to:  the
attention of chief executive officer of the parties being given notice at the
principal executive office of such party.

10.13.

Rights of Offset.  The Managing Agent shall have no right to offset balances due
Company under this contract with any amount due under any other contract between
the Managing Agent and Company.  

[signature page follows]





9







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first written above.




AMERICAN PHYSICIANS INSURANCE COMPANY, a Texas insurance corporation

By:  /s/ Marc J. Zimmermann

Printed Name: Marc J. Zimmermann

Title: SVP, Secretary and CFO




AMERICAN PHYSICIANS INSURANCE AGENCY, INC., a Texas corporation

By:  /s/ W.H. Hayes

Printed Name: W.H. Hayes

Title: Secretary








Signature Page to Managing General Agency Agreement




--------------------------------------------------------------------------------







APPENDIX I

COMMISSIONS

This Appendix is attached to and made a part of the Managing General Agency
Agreement dated April 1, 2007, (the “Agreement”) among American Physicians
Insurance Company (“Company”) and American Physicians Insurance Agency, Inc.
(“Managing Agent”), and is effective as to all policies having effective dates
on or after the effective date of the Agreement.  

Commissions to Managing Agent.  The Managing Agent shall be entitled to, and
shall be paid, as and for all services under this Agreement including but not
limited to marketing, underwriting, claims administration, accounting, reporting
and other services performed as specified in the Agreement, commissions equal to
13.5% of premium earned before reinsurance on a monthly basis resulting from
business written pursuant to and in connection with the Agreement.

Commissions Paid to Agents by Managing Agent.  Managing Agent shall be entitled
to reimbursement from Company for any commissions paid to licensed agents,
brokers, or other soliciting agents.

Costs Associated with the Purchase of Hardware, Software and Installation.
 Managing Agent will be entitled to reimbursement for any costs associated with
the purchase of hardware, software and the installation of technology on behalf
of the Company for use by the Company in the conduct of its business.

In Witness Whereof, the parties to the Agreement have executed this Appendix I
to be effective on the effective date of the Agreement.

AMERICAN PHYSICIANS INSURANCE COMPANY, a Texas insurance corporation

By:  /s/ Marc J. Zimmermann

Printed Name: Marc J. Zimmermann

Title: SVP, Secretary and CFO










AMERICAN PHYSICIANS INSURANCE AGENCY, INC., a Texas corporation

By:  /s/ W.H. Hayes

Printed Name: W.H. Hayes

Title: Secretary











--------------------------------------------------------------------------------







APPENDIX II

to

Managing General Agency Agreement




This Appendix is attached to and made a part of the Managing General Agency
Agreement between American Physicians Insurance Company (“Company”) and American
Physicians Insurance Agency, Inc. (“Managing Agent”), and is effective as to all
policies having effective dates on or after the effective date of the Agreement.




Company Expenses

Managing Agent Expenses

Losses (Indemnity)

N/A

Loss Adjustment Expenses

N/A

Reinsurance contract and related expenses

N/A

Commissions to Agents

Per Appendix I, Managing Agent shall be entitled to reimbursement from Company
for any commission paid to licensed agents, brokers, or other soliciting agents

N/A

Advertising

Board, Bureaus and Associations Fees (Company Only)

Dues and subscriptions (All Other)

Surveys and Underwriting Reports (Policy Issue related expenses including rate
studies)

N/A

Audit of Assureds’ Records

N/A

Salaries, Payroll Taxes and Employee Benefits (Medical Director & Board
Secretary Only)

Salaries, Payroll Taxes and Employee Benefits (All Others – Managing Agent
Employees)

Insurance applicable to Company &  Policyholder Accidental Death & Disability
Coverage

Insurance applicable to Managing Agent

Board Fees

N/A

Travel & Travel Items (Directors & Board Secretary Only)

Travel & Travel Items (All Other – Managing Agent Employees)

N/A

Rent & Utilities

N/A

Equipment – Rental & Maintenance (Copiers and other non-EDP)

Costs associated with the purchase of hardware, software and installation of new
technology (EDP Equipment)

N/A

Cost of Depreciation of EDP equipment, software, and maintenance

N/A

Printing & Supplies (Policies & Claims Forms, Legal Notices and Annual Reports)

Printing & Supplies (All Other)

Postage (Policies & Claims Forms, Legal Notices, and Annual Reports Only)

Postage (All Other)

Telephone (Directors &  Board Secretary Reimbursements Only)

Telephone (All Other – Managing Agent Employees)

Legal, Auditing, & Other Professional Fees, i.e. Actuarial Fees (Company Only)

Legal, Auditing & Other Professional Fees (Managing Agent Only)

State & Local Taxes (Company Only)

State & Local Taxes – (Managing Agent Only)

Franchise Taxes (Company Only)

Franchise Taxes (Managing Agent Only

All Other Taxes (Company Only)

All Other Taxes (Managing Agent Only)

Insurance Department Fees (Company Only)

Insurance Department Fees (Managing Agent Only)

Gross Guaranty Association Assessments

N/A

Contracting Services (Director approved)

Contracting Services (All Other)

Investment Fees (Related to the Purchase, Sale & Custody of Investments)

N/A

Miscellaneous Expenses (Company Only)

Miscellaneous Expenses (All Other)

Per Appendix I, Commissions (“Management Fee”) to Managing Agent for all
services under this Agreement including but not limited to, marketing,
underwriting, claims administration, accounting, reporting and other services,
will equal 13.5% of premium earned before reinsurance on a monthly basis
resulting from business written pursuant to and in connection with the
Agreement.

N/A












